DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 11, and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haiberger et al. (U.S. Publication No. 2015/0049510 A1; hereinafter Haiberger)
	With respect to claim 1, Haiberger discloses a radiation-emitting component with 	a carrier [7, 72] having a cavity, 	a radiation-emitting semiconductor chip [1] which is arranged on a bottom surface delimiting the cavity and which is configured to generate primary 
	With respect to claim 2, Haiberger discloses in which the semiconductor chip and the first reflector layer are arranged inside the cavity (See Figure 6)
	With respect to claim 3, Haiberger discloses in which a conversion layer [5] is arranged between the semiconductor chip and the first reflector layer and is configured to convert a part of the primary radiation into secondary radiation (see ¶[0048]).
	With respect to claim 8, Haiberger discloses in which the carrier has a reflective part [72] and a transparent part [7] (See Figure 6 ¶[0063-0064])
	With respect to claim 11, Haiberger discloses a method for producing a radiation-emitting component with the following steps: providing a carrier [7,72] having a cavity (See Figure 6), applying a radiation-emitting semiconductor chip [1] to the carrier, at a bottom surface delimiting the cavity, wherein the semiconductor chip is spaced apart from a side surface delimiting the cavity, and applying a first reflector layer [22] above the semiconductor chip (See Figure 6).
	With respect to claim 14, Haiberger discloses a radiation-emitting component with a carrier [7,72] having a cavity, a radiation-emitting semiconductor chip [1] which is arranged on a bottom surface delimiting the cavity and which is configured to generate primary electromagnetic radiation, and a first reflector layer [22] arranged above a top .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4-5 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiberger et al. (U.S. Publication No. 2015/0049510 A1; hereinafter Haiberger) in view of Pachler (U.S. Publication No. 2012/0061709 A1) 	With respect to claim 4, Haiberger fails to explicitly disclose in which a second reflector layer completely surrounds at least one side surface of the semiconductor chip in lateral directions.	In the same field of endeavor, Pachler teaches second reflector layer [white high reflective coating] completely surrounds at least one side surface of the semiconductor chip in lateral directions (See Figure 4; LED is completely surrounded).	The implementation of a reflector layer as taught by Pachler would yield an improved output of light in all accessible directions (See Pachler ¶[0010]). Therefore, it . 
	With respect to claim 5, the combination of Haiberger and Pachler discloses in which the second reflector layer is in direct contact with the at least one side surface of the semiconductor chip (See Pachler Figure 4).
	With respect to claim 12, Haiberger fails to disclose wherein after the application of the semiconductor chip, a second reflector layer is applied, wherein the second reflector layer covers a side surface of the semiconductor chip.	In the same field of endeavor, Pachler teaches wherein after the application of the semiconductor chip, a second reflector layer is applied, wherein the second reflector layer covers a side surface of the semiconductor chip (see Pachler Figures 2,4).
	The implementation of a reflector layer as taught by Pachler would yield an improved output of light in all accessible directions (See Pachler ¶[0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 13, the combination of Haiberger and Pachler discloses wherein after the application of the second reflector layer, a conversion layer [5]  is applied to the semiconductor chip and to the second reflector layer (See Haiberger ¶[0048]).
Claims 6-7, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haiberger et al. (U.S. Publication No. 2015/0049510 A1; hereinafter Haiberger) in view of Eisert et al. (U.S. Publication No. 2014/0117396 A1; hereinafter Eisert)
With respect to claim 6, Haiberger fails to explicitly disclose in which the carrier has at least two contact surfaces on a bottom surface and the semiconductor chip is electrically conductively contacted via the at least two contact surfaces.	In the same field of endeavor, Eisert teaches in which the carrier has at least two contact surfaces [40] on a bottom surface and the semiconductor chip is electrically conductively contacted via the at least two contact surfaces (See Figure 10).	The implementation of at least two contact surfaces as taught by Eisert allows for proper electrical connectivity of the light emitting diode to provide voltage to the device (see Eisert ¶[0149]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 7, Haiberger fails to explicitly disclose in which a top surface of the carrier extends obliquely to a bottom surface of the carrier.	In the same field of endeavor, Eisert teaches in which a top surface of the carrier extends obliquely to a bottom surface of the carrier (see Figure 10). 	The obliquely shaped carrier allows for concentration of the light emitted by the light emitting diode (See Eisert ¶[0067-0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention. 
	With respect to claim 9, Haiberger fails to explicitly disclose discloses in which the reflecting part of the carrier comprises a side wall and a bottom, and a top surface of the side wall of the reflecting part of the carrier extends obliquely to a bottom surface of the bottom of the reflecting part of the carrier, wherein the parts are formed in one piece 
	The obliquely shaped carrier allows for concentration of the light emitted by the light emitting diode (See Eisert ¶[0067-0068]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention that the combination of references would arrive at the claimed invention.
	With respect to claim 10, the combination of Haiberger and Eisert discloses in which a top surface of the transparent part of the carrier extends obliquely to the bottom surface of the bottom of the reflecting carrier (See Eisert ¶[0067-0068]).

Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. 
Regarding claims 1-15, Applicant has argued that because [72, and 7] are not part of [100] and removed in subsequent steps, does not qualify as a carrier having a cavity. Examiner respectfully disagrees. Foremost, Examiner reminds Applicant that if an intermediate step structure of a figure meets the limitations as established by the claim, what processes occur to the device subsequent to that step in the process is irrelevant as the claim limitations are met by the intermediate step structure of the figure. However, this does not appear to be the case in Haiberger and Applicant’s 
	Furthermore, Applicant argues that 7 and 72 are not part of [100], however Examiner never directed any rejection to exclusively [100], rather the entirety of the lighting device of Figure 6. Applicant makes no mention of structural descriptions of Figure 6, rather processes of Figure 2A provide no information to exclude [7 and 72] as being a carrier having a cavity as put forth by claim 1. Device [100] is produced and placed in the carrier having a cavity [7 and 72] to produce the final lighting device in its entirety including the optical waveguide of [7]. Removal of [7] functionally alters the device and is not a temporary carrier that is removed, rather a final carrier that the finished [100]’s components are placed in its cavity (see Figure 6 and 8).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tien (U.S. Publication No. 2015/0129914 A1) discloses a light emitting diode package
Vdovin et al. (U.S. Publication No. 2013/0334559 A1) discloses a light emitting diode package
Wu et al. (U.S. Publication No. 2013/0328078 A1) discloses a light emitting diode package
Narendran et al. (U.S. Patent No. 7,889,421 B2) discloses a light emitting diode package
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN HAN/
Primary Examiner, Art Unit 2818